



COURT OF APPEAL FOR ONTARIO

CITATION: Vermette v. Nassr, 2015 ONCA 610

DATE: 20150911

DOCKET: M45061 (C59706)

Weiler, van Rensburg and Roberts JJ.A.

BETWEEN

Laurie Ann Vermette

Applicant

(Respondent on Appeal)

and

Jason Donald Nassr

Respondent

(Appellant/Moving Party)

Jason Donald Nassr, acting in person

Allan Dare Pearce, for the respondent

Heard: September 9, 2015

On a motion to set aside the order of Justice Robert A.
    Blair of the Court of Appeal for Ontario, dated April 23, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellant did not satisfy Blair J.A. that there was any reason to
    require the province to pay for the transcripts necessary for his appeal and
    that a stay of the child support ordered pending appeal was justified. We are
    of the view that he did not err in his analysis or conclusions. Although the
    appellant raised other issues in his factum, he did not pursue these issues in
    argument and, in any event, they do not have merit.

[2]

The motion is dismissed. The costs are reserved to the panel hearing the
    appeal.


